Citation Nr: 1015907	
Decision Date: 04/30/10    Archive Date: 05/06/10

DOCKET NO.  06-23 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
type II.

2.  Entitlement to service connection for hypertension, to 
include as secondary to diabetes mellitus, type II.

3.  Entitlement to service connection for residuals, status 
post repair of left inguinal hernia.

4.  Entitlement to service connection for a left knee 
disorder.

5.  Entitlement to service connection for a low back 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to August 
1968, and from January 2003 to October 2003.  The Veteran 
also has service with the U.S. Army Reserve from October 1978 
until his retirement from the Reserve in August 2004; 
presumably this includes periods of active duty for training 
(ACDUTRA) and inactive duty training (INACDUTRA).  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  

In April 2008, the Veteran submitted additional evidence, 
including copies of treatment notes from a VA medical 
facility, with a written signed statement waiving initial RO 
consideration of this new evidence.  The Board accepts this 
additional evidence for inclusion in the record.  See 
38 C.F.R. § 20.800 (2009).

The issue of service connection for residuals, status post 
repair of left inguinal hernia, is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, D.C.

FINDINGS OF FACT

1.  The evidence of record demonstrates that the Veteran's 
pre-existing diabetes mellitus, type II, was known upon entry 
into active duty in 2003.

2.  The evidence of record does not show that the Veteran's 
pre-existing diabetes mellitus, type II, has been aggravated 
by service or is otherwise related to service.

3.  Resolving the benefit of the doubt in the Veteran's 
favor, the evidence of record indicates that the Veteran 
likely manifested hypertension to a compensable degree within 
one year of separation from active duty.

4.  The evidence of record demonstrates that the Veteran's 
pre-existing left knee disorder was known upon his entry into 
active duty in 2003.

5.  The evidence of record does not show that the Veteran's 
pre-existing left knee disorder, diagnosed as history of 
medial meniscus tear, has been aggravated by service or is 
otherwise related to service.

6.  The evidence of record demonstrates that the Veteran's 
pre-existing low back disorder was known upon his entry into 
active duty in 2003.

7.  The evidence of record does not show that the Veteran's 
pre-existing low back disorder, diagnosed as spondylosis, has 
been aggravated by service or is otherwise related to 
service.

CONCLUSIONS OF LAW

1.  Diabetes mellitus, type II, was not incurred in or 
aggravated by active duty or ACDUTRA, nor may service 
incurrence be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 
3.306, 3.307, 3.309 (2009).

2.  The criteria for the establishment of service connection 
for hypertension have been met.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.307, 3.309 (2009).

3.  A left knee disorder, diagnosed as a history of medial 
meniscus tear, was not incurred in or aggravated by active 
duty, ACDUTRA, or INACDUTRA, nor may service incurrence be 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309 
(2009).

4.  A low back disorder, diagnosed as spondylosis, was not 
incurred in or aggravated by active service, ACDUTRA, or 
INACDUTRA, nor may service incurrence be presumed.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court), have been fulfilled 
by information provided to the Veteran in letters from the RO 
dated in January 2005, February 2005 and May 2006.  These 
letters notified the Veteran of VA's responsibilities in 
obtaining information to assist the Veteran in completing his 
claims, and identified the Veteran's duties in obtaining 
information and evidence to substantiate his claims.  
Thereafter, the claims were reviewed and a supplemental 
statement of the case was issued in November 2007.  (See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 20 
Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 
Vet. App. 537 (2006)). 

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in the May 2006 correspondence.  
In view of the above, the Board finds that the notice 
requirements pertinent to the issues on appeal have been met.

Regarding VA's duty to assist, the Board notes that private 
and VA medical records relevant to these matters have been 
requested and obtained and the Veteran was provided VA 
examinations for his left knee, low back and hypertension 
disorders.  In regard to the Veteran's claim for service 
connection for diabetes, a VA examination was not conducted.  

Under 38 U.S.C.A. § 5103A(d)(2), VA must provide a medical 
examination and/or obtain a medical opinion when there is: 
(1) competent evidence that the Veteran has a current 
disability (or persistent or recurrent symptoms of a 
disability); (2) evidence establishing that he suffered an 
event, injury or disease in service or has a disease or 
symptoms of a disease within a specified presumptive period; 
(3) an indication the current disability or symptoms may be 
associated with service; and (4) there is not sufficient 
medical evidence to make a decision.  See Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003); McLendon v. Nicholson, 20 
Vet. App. 79 (2006).

In this case, a VA examination for diabetes is not needed 
because, as noted in greater detail below, the Veteran was 
diagnosed with diabetes in the mid-1990s before his entry 
into active duty in 2003 and service treatment records are 
entirely negative for any indication of its aggravation 
during active service that year.  See Duenas v. Principi, 18 
Vet. App. 512, 519 (2004) (finding no prejudicial error in 
Board's statement of reasons or bases regarding why a medical 
opinion was not warranted because there was no reasonable 
possibility that such an opinion could substantiate the 
Veteran's claim because there was no evidence, other than his 
own lay assertion, that reflected that he suffered an event, 
injury, or disease in service that may be associated with his 
symptoms.).  

While his service treatment records for his first period of 
active duty from 1966 to 1968 are not found within the claims 
file, the Veteran's diabetes, left knee, and low back 
disorders all manifested in the early to mid-1990s and his 
hypertension was not diagnosed until after his last period of 
active duty in 2003.  Under the circumstances of this case, 
these early service treatment records are of not assistance 
tot the Veteran in substantiating any of his claims.  The 
Board also notes that while the Veteran's remaining claim for 
residuals of a hernia repair surgery is being remanded for 
additional service personnel records, such records are only 
relevant to the remanded claim as the other injuries 
complained of occurred during time periods when the Veteran's 
duty status is not in question.  

Therefore, the Board finds that the duty to assist has been 
fulfilled in this appeal as the available medical evidence is 
sufficient for an adequate determination of the claims 
decided herein.  There has been substantial compliance with 
all pertinent VA laws and regulations and to move forward 
with these claims would not cause any prejudice to the 
Veteran.

Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of pre-existing injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2009).  

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled from a disease or injury 
incurred in the line of duty.  38 U.S.C.A. § 101(21), (24); 
38 C.F.R. § 3.6(a).  Active military, naval, or air service 
also includes any period of inactive duty training 
(INACDUTRA) during which the individual concerned was 
disabled from an injury incurred in the line of duty.  Id.  
Accordingly, service connection may be granted for disability 
resulting from disease or injury incurred in, or aggravated, 
while performing ACDUTRA or from injury incurred or 
aggravated while performing INACDUTRA.  38 U.S.C.A. 
§§ 101(24), 106, 1110.

ACDUTRA includes full-time duty performed by members of the 
National Guard of any State or the Reserves.  38 C.F.R. 
§ 3.6(c).  INACDUTRA includes duty other than full-time duty 
performed by a member of the Reserves or the National Guard 
of any State.  38 C.F.R. § 3.6(d).

A veteran is presumed in sound condition except for defects 
noted when examined and accepted for service.  Clear and 
unmistakable evidence that the disability existed prior to 
service and was not aggravated by service will rebut the 
presumption of soundness.  38 U.S.C.A. § 1111; VAOPGCPREC 3- 
2003.  A pre-existing disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306.

In VAOGCPREC 3-2003, the VA's General Counsel determined that 
the presumption of soundness is rebutted only where clear and 
unmistakable evidence shows that the condition existed prior 
to service and that it was not aggravated by service.  The 
General Counsel concluded that 38 U.S.C.A. § 1111 requires VA 
to bear the burden of showing the absence of aggravation in 
order to rebut the presumption of sound condition.  See also 
Cotant v. Principi, 17 Vet. App. 116, 123-30 (2003); Wagner 
v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  

VA regulations provide that where a veteran served 90 days or 
more of continuous, active military service during a period 
of war or after January 1, 1947, and certain chronic 
diseases, including diabetes, hypertension, and arthritis, 
become manifest to a degree of 10 percent within one year 
from date of termination of service, such disease shall be 
presumed to have been incurred in service even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2009).  Presumptive periods do not 
apply to ACDUTRA and INACDUTRA.  Biggins v. Derwinski, 1 Vet. 
App. 474, 477-78 (1991).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has also held that when a claimed disorder 
is not included as a presumptive disorder direct service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" 
during service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b). 

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).   
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

Diabetes

The Veteran essentially contends that his diabetes pre-
existed active duty, and was aggravated by active duty from 
January 2003 to October 2003.  He notes that his diabetes may 
now be insulin-dependent though he had noninsulin-dependent 
diabetes when he entered into his last period of active duty.  

The Board notes that the Veteran's diabetes mellitus, type 
II, pre-existed his last period of active duty in 2003 and 
was noted on service treatment records before entry into 
service in 2003.  Private treatment records dated from 
December 1993 to February 2005 from Dr. J.S., the Veteran's 
private physician, show treatment for diabetes mellitus, type 
II, both before and after the Veteran's last period of active 
duty.  A January 1994 private medical record revealed that 
the doctor wished to discuss diabetes with the Veteran after 
the Veteran noted his mother was an insulin-dependent 
diabetic and the doctor noted that the Veteran's glucose 
measured 215 while the normal reading is between 60 to 115.  
A November 1994 record noted that the Veteran was to continue 
a strict diabetic diet.  A December 1995 lab report and 
medical record noted that his non-insulin-dependent diabetes 
was under poor or questionable control.

U.S. Army Reserve treatment records noted the presence of 
adult-onset diabetes in an October 2000 report of medical 
history.  A January 2002 treatment record noted that the 
Veteran's diabetes appeared well controlled with oral 
hypoglycemics and that he had never been on insulin.  He was 
put on permanent profile for diabetes in January 2002.  The 
report of a Medical Evaluation Board (MEB) in February 2002 
noted diabetes was a pre-existing condition that was 
diagnosed in approximately 1995, that it was not incurred 
while the Veteran was entitled to base pay, and had existed 
prior to service.  It was noted that the Veteran had been 
sent to a MEB because he was considered non-deployable under 
Army regulations because he was a diabetic on oral 
medication.  A subsequent Physical Evaluation Board (PEB) in 
May 2002 found the Veteran was physically fit to perform his 
duties and deployable within the limitations of his profile, 
if his profile was modified.  A Diabetic Initial Visit form 
dated in August 2002 revealed a diagnosis of uncomplicated 
type 2 diabetes.  

In view of the fact that the Veteran's pre-existing diabetes 
was known upon entry into active duty in 2003, the 
presumption of soundness does not apply.  See 38 U.S.C.A. 
§ 1111; VAOPGCPREC 3- 2003.

During active duty in 2003, there are no service treatment 
records related to diabetes that show aggravation of his pre-
existing diabetes, or any notation as to diabetes but for his 
discharge examination and post-deployment health 
questionnaire.  In an August 2003 post-deployment health 
assessment, the Veteran reported that his health stayed about 
the same or got better during his 10 months in Kuwait.  His 
only expressed concerns were for his diabetes and dental 
problems.  In a September 2003 discharge examination from his 
last period of active duty, the examiner noted the Veteran 
had type 2 diabetes since 1990 that was controlled with oral 
hypoglycemics.

VA outpatient treatment records dated from January 2006 to 
February 2008 show treatment for diabetes, medications, blood 
work, and a two-year diabetic eye examination.  These records 
are negative for any medical evidence, findings or opinions 
that the Veteran's diabetes was aggravated by his period of 
active duty in 2003.  A December 2007 record noted, however, 
that the Veteran presented with elevated lipids and had been 
non-compliant with medications he now wanted to try as 
scheduled before starting use of insulin.  The Board notes 
that this evidence is four years after discharge and that 
there is no suggestion in any of the records that the 
Veteran's diabetic disease was moving from non-insulin-
dependent to insulin-dependent due to his period of active 
duty in 2003 rather than to some other cause, such as the 
Veteran's non-compliance with medications.

The Veteran's service treatment records fail to show that his 
diabetic disease increased in severity while in the line of 
duty during a period of ACDUTRA.  38 U.S.C.A. § 101(24); 
38 C.F.R. § 3.6.  Thus, service connection based on a period 
of ACDUTRA is not warranted for diabetes mellitus, type II.  

Therefore, the Board finds that medical records from active 
duty in 2003 and post-service private and VA medical records 
show by a preponderance of the evidence that the Veteran's 
pre-existing diabetes mellitus, type II, was not aggravated 
by his last period of active duty in 2003 and service 
connection on a direct basis is not warranted.  

In denying the Veteran's claim for service connection for 
diabetes, the Board is aware that diabetes may be presumed to 
have been incurred during service if it becomes disabling to 
a compensable degree within one year of separation from 
active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  In this case, diabetes pre-existed the 
Veteran's last period of active duty.  Therefore, presumptive 
service connection for diabetes is not warranted.  

Hypertension

The Veteran essentially contends that his hypertension was 
aggravated by his active duty recall service in support of 
Operation Iraqi Freedom in 2003.  

The Board finds that the presumption of soundness applies to 
the Veteran's hypertension claim because there is no medical 
evidence of hypertension before his last period of active 
duty in 2003.  38 U.S.C.A. § 1111.  Private medical records 
dated in the 1990s and U.S. Army Reserve service treatment 
records before 2003 are negative for any diagnosis of 
hypertension.

The Board notes that service treatment records during the 
Veteran's last period of active duty in 2003 are likewise 
negative for any treatment of hypertension.  In his September 
2003 discharge examination, the Veteran's blood pressure 
measured 128/68 and there was no notation of hypertension.

Post-service, according to a private medical record dated in 
November 2003, within one month of discharge, a private 
physician diagnosed the Veteran with hypertension and noted 
that his blood pressure registered as 140/82.  In addition, 
the report of the July 2005 VA examination revealed a 
diagnosis of hypertension and noted that the Veteran reported 
the original diagnosis was about two and half years ago.  On 
examination, his blood pressure registered 139/76 (lying 
down), 130/77 (sitting), and 130/78 (standing).  The VA 
examiner did not opine on the etiology of the Veteran's 
diagnosed hypertension.

Correspondence from the Veteran's private physician, Dr. 
J.S., dated in February 2005, noted that his office had no 
prior diagnosis of hypertension in favor of the Veteran in 
his office records before the November 2003 diagnosis of 
hypertension.  Correspondence in November 2005 noted that the 
Veteran was initially placed on blood pressure medication for 
kidney protection and was not started on blood pressure 
medication for elevated or high blood pressure, but this 
letter did not disclose when this initial prescription for 
blood pressure medication had taken place.  

VA outpatient treatment records from January 2006 to February 
2008 revealed that the Veteran continued to be followed for 
hypertension and continued to take antihypertensive 
medications to control his blood pressure.

As noted above, hypertension may be presumed to have been 
incurred during service if it becomes disabling to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  In this case, resolving all doubt in the Veteran's 
favor, the Board finds that service connection for 
hypertension is warranted on a presumptive basis.  The 
evidence shows that the Veteran was discharged from his last 
period of active duty in October 2003 and was first diagnosed 
with hypertension by his private physician one month later.  

Left Knee

The Veteran essentially contends that his left knee disorder 
pre-existed active duty, and was aggravated by his last 
period of active duty from January 2003 to October 2003.  

The Board notes that the Veteran's left knee disorder pre-
existed his last period of active duty in 2003 and was noted 
on service treatment records before entry into service in 
2003.  U.S. Army Reserve treatment records in 1990 and 1991 
noted an injury to the left knee while the Veteran was 
playing racquetball in either 1990 or January 1991.  There is 
no indication in the service treatment records that such an 
injury occurred in the line of duty and the Veteran has not 
so asserted.  X-rays of the left knee were normal in June 
1991.  A June 1991 arthrogram of the left knee showed the 
lateral meniscus was intact, but the left medial meniscus had 
an unusual contour and a tear in the mid and posterior 
portions.  An August 1991 Reserve record noted the Veteran 
was placed on profile with no running and that he might need 
arthroscopic surgery in the future to repair or remove the 
medial meniscus.  The records also indicated that the Veteran 
was later placed on permanent profile.  

Private treatment records from the 1990s from Dr. J.S. and 
Dr. P.B.M. noted treatment for a prior left knee injury.

In an October 2000 report of medical history for Reserve duty 
the Veteran reported degenerative joint disease of the knee.  
A subsequent February 2002 Medical Evaluation Board 
examination noted chronic left knee pain and a history of 
medial meniscus tear.  

In view of the fact that the Veteran's pre-existing left knee 
disorder was known upon entry into active duty in 2003, the 
presumption of soundness does not apply.  See 38 U.S.C.A. 
§ 1111; VAOPGCPREC 3- 2003.

Service treatment records from the Veteran's period of active 
duty in 2003 do not show aggravation of his pre-existing low 
knee condition, or any notation as to the left knee but for 
the September 2003 discharge examiner's notation of chronic 
left knee pain.

The Veteran underwent a VA examination in July 2005.  The 
Veteran reported that he was unsure whether he ever underwent 
knee surgery.  The Veteran told the examiner that his left 
knee had not worsened once he was activated for service to 
Kuwait and that he had no new injury or new aggravation to 
the knee.  An X-ray study of the left knee at that time was 
negative.  The VA examiner opined that, based on the evidence 
and her interview of the Veteran, the left knee was not 
aggravated during his period of active duty in 2003.

VA outpatient treatment records dated from January 2006 to 
February 2008 note the Veteran's history of left knee pain.  
An October 2006 record noted that X-rays taken a year before 
were within normal limits.  These records are negative for 
any medical evidence, findings, or opinions that the left 
knee condition was aggravated by the Veteran's period of 
active duty in 2003.  

The Veteran's service treatment records fail to show that the 
Veteran's left knee disorder increased in severity while in 
the line of duty during a period of ACDUTRA or INACDUTRA.  38 
U.S.C.A. § 101(24); 38 C.F.R. § 3.6.  Thus, service 
connection based on ACDUTRA or INACDUTRA is not warranted for 
a left knee disorder.  

Therefore, the Board finds that records from active duty in 
2003 and post-service medical records show by a preponderance 
of the evidence that the Veteran's pre-existing left knee 
disorder was not aggravated by active service and service 
connection on a direct basis is not warranted.  

In denying the Veteran's claim for service connection for the 
left knee, the Board is aware that a left knee disorder may 
be presumed to have been incurred during service if it 
becomes disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  In this case, there is no 
medical evidence of arthritis of the left knee within one 
year of the Veteran's last period of active duty.  Therefore, 
presumptive service connection for a left knee disorder also 
is not warranted.  

Back

The Veteran essentially contends that his low back disorder 
pre-existed active duty, and was aggravated by his last 
period of active duty from January 2003 to October 2003.  

The Board notes that the Veteran's low back disorder pre-
existed his last period of active duty in 2003 and was noted 
on service treatment records before entry into service in 
2003.  U.S. Army Reserve treatment records show a history of 
low back pain complaints since 1990 or 1991 which arose from 
an injury while playing racquetball.  There is no indication 
in the service treatment records that such an injury occurred 
in the line of duty and the Veteran has not so asserted.  X-
rays of the lumbar spine in June 1991 revealed minimal 
narrowing of the intervertebral discs at several levels, but 
were otherwise normal.  

Private medical records from Dr. J.S. and Dr. P.B.M. show 
treatment for low back pain.  A March 1994 private treatment 
record noted that the Veteran had a known back problem with a 
slipped disc.  A July 1994 private medical record noted that 
the Veteran had fallen the day before and was having a re-
exacerbation of an old back problem.  Diagnosis was low back 
pain of uncertain etiology secondary to a fall possibly with 
a reinjury.  A May 1998 private medical record revealed that 
the Veteran had fallen about three weeks before and injured 
his back.  It was noted that a private orthopedist whom the 
Veteran had consulted told him that the bone should heal 
gradually over time and he should be fine.  A February 1999 
private X-ray film showed an acute compression fracture of 
the L1 position.  There is no indication in these private 
records, or in service treatment records, that these falls or 
the compression fracture in the 1990s occurred in the line of 
duty during periods of ACDUTRA or INACDUTRA.

In an October 2000 report of medical history for the U.S. 
Army Reserve, the Veteran noted chronic low back pain and 
limited range of motion in the back.  The report of a 
February 2002 MEB revealed a defect or diagnosis of chronic 
low back pain.  

In view of the fact that the Veteran's pre-existing low back 
condition was known upon entry into active duty in 2003, the 
presumption of soundness does not apply.  See 38 U.S.C.A. 
§ 1111; VAOPGCPREC 3- 2003.

Service treatment records from the Veteran's period of active 
duty in 2003 do not show aggravation of his pre-existing low 
back disorder.  In March 2003, during his last period of 
active duty, a service treatment record noted physical 
therapy for an acute exacerbation of longtime recurrent lower 
back pain.  The therapist revealed intermittent lower back 
pain for 5 to 6 years after a fall in the shower.  The 
Veteran had complained of sharp pain over the previous month.  
An X-ray study was normal.  Assessment was moderate lower 
back pain.  In a September 2003 discharge examination from 
active duty, the examiner noted chronic lower back pain that 
was aggravated with handling sandbags while in Kuwait.  The 
report of the radiologist noted that the Veteran had a 
history of chronic lower back pain that had been aggravated 
by prolonged travel from overseas.  

In spite of the use of the word "aggravated" by the October 
2003 examiner and radiologist, the Board notes that the 
medical evidence found in service treatment records during 
2003 showed no increase in the severity of the Veteran's 
moderate lower back pain during his period of active duty.  
There was no evidence of an increase in severity of his lower 
back disorder since temporary or intermittent flare-ups of a 
pre-existing injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition itself, as contrasted with mere symptoms, has 
worsened.  See Green v. Derwinski, 1 Vet. App. 320, 323 
(1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

Post-service, the Veteran underwent a VA examination in July 
2005.  The Veteran told the examiner that while in Kuwait in 
2003 his back went out when he bent over to get into a 
bunker.  She noted that records indicated he was actually 
lifting sandbags at the time.  There was no specific 
examination of the lumbar spine since the VA examiner found 
it would be clinically insignificant based on the negative 
opinion regarding his back condition.  She opined that his 
lumbar spine condition was not permanently aggravated by his 
2003 period of active duty since he had chronic lower back 
problems for 10 to 13 years before his last period of active 
duty and only one notation during that period of active duty 
documenting an acute exacerbation.  She found that the 
symptomatology related to his back was currently the same as 
prior to his 2003 period of active duty.  

A private magnetic resonance imaging (MRI) scan done in June 
2006 showed multilevel limited spondylosis with a potential 
slight effect on the extrathecal roots at S1 and L5-S1.  
Potential was for even less effect at other levels and 
considered unlikely.  

VA outpatient treatment records dated from January 2006 to 
February 2008 revealed complaints of back pain and that the 
Veteran missed work due to back pain.  These records are 
negative for any medical evidence, findings, or opinions that 
the low back disorder was aggravated by the Veteran's period 
of active duty in 2003.  

The Veteran's service treatment records fail to show that the 
Veteran's low back disorder increased in severity while in 
the line of duty during a period of ACDUTRA or INACDUTRA.  
38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6.  Thus, service 
connection based on ACDUTRA or INACDUTRA is not warranted for 
the Veteran's low back disorder.  

Therefore, the Board finds that service medical records from 
active duty in 2003 and the post-service medical records show 
by a preponderance of the evidence that the Veteran's pre-
existing low back disorder was not aggravated by his last 
period of active duty in 2003 and service connection on a 
direct basis is not warranted.  

In denying the Veteran's claim for service connection for a 
low back disorder, the Board is aware that a low back 
disorder may be presumed to have been incurred during service 
if arthritis in the spine becomes disabling to a compensable 
degree within one year of separation from active duty.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
In this case, there is no medical evidence of arthritis of 
the spine within one year of the Veteran's last period of 
active duty in 2003.  Therefore, presumptive service 
connection for a low back disorder also is not warranted.  

Service Connection Claims - Conclusion

Where a determinative issue involves medical causation, or a 
medical diagnosis, or aggravation, competent medical evidence 
is required.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  However, the only competent medical opinion 
addressing aggravation of the Veteran's left knee and low 
back disorders during active duty in 2003 is against the 
claims.  While the Veteran is certainly competent to describe 
that which he experienced in service, any contentions by the 
Veteran that his diabetes, or his left knee disorder, or his 
low back disorder were aggravated during active duty are 
deemed not persuasive in view of the VA examiner's medical 
opinions on the knee and the back and the lack of any medical 
evidence of aggravation of his diabetes during active duty in 
2003.  In this case there is no indication that the Veteran 
or his representative possesses the requisite medical 
knowledge or education to render a probative opinion 
involving aggravation, a medical diagnosis, or medical 
causation.  See Cromley v. Brown, 7 Vet. App. 376, 379 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).

For all the foregoing reasons, the Board finds that while 
service connection for hypertension is warranted in this 
appeal, service connection for diabetes mellitus, type II, 
and for a left knee disorder, and for a low back disorder, 
must be denied.  In arriving at the decision to deny these 
claims, the Board has considered the applicabiiity of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against these claims, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for diabetes mellitus, type II, is denied.

Service connection for hypertension is granted, subject to 
the laws and regulations governing the award of benefits.

Service connection for a left knee disorder is denied.

Service connection for a low back disorder is denied.


REMAND

A preliminary review of the record discloses that additional 
development is necessary concerning the Veteran's claim for 
service connection for residuals, status post repair of left 
inguinal hernia.

The Veteran contends that these residuals were aggravated 
during his recall to active duty for Operation Iraqi Freedom 
in 2003.  Service treatment records show a childhood 
bilateral hernia repair as a pre-existing condition before 
the Veteran entered into his last period of active duty in 
2003.  U.S. Army Reserve service records reveal that the 
Veteran underwent elective left inguinal hernia repair 
surgery with mesh on December 12, 2001, at the Bayne-Jones 
Army Community Hospital at Fort Polk, Louisiana, after being 
found non-deployable for his diabetes and hernia conditions.  
A one- to two-year history of left iguanal hernia was noted.  
It also was noted that the Veteran had been scheduled for 
hernia repair by a civilian surgeon but had to cancel that 
operation for unspecified reasons.  

There is no indication in the claims file whether the Veteran 
was on active duty, ACDUTRA, or INACDUTRA, when he was seen 
in November and December 2001 or why the Veteran underwent 
surgery for his hernia complaint in a military hospital.  The 
Board notes that a December 2001 service personnel record 
indicated that the Veteran was granted three weeks of 
convalescent leave after the operation.

An attached treatment note bears the handwritten notation, 
"Reserve on Active duty."  The Board notes that the Veteran 
claims only two periods of active duty in his December 2004 
claim (those two periods running from August 1966 to August 
1968 and from January 2003 to October 2003).  The Veteran's 
most recent DD214 reports that the Veteran, before his last 
period of active duty in 2003, had total prior active service 
of 2 years, 9 months, and 21 days while the earlier DD214 
noted only 1 year, 11 months, and 7 days of prior active 
service.  Based on a review of the available evidence in the 
claims file, the Board is unable to determine whether there 
is an unverified period (perhaps 10 months) of active 
service, and whether the Veteran's hernia surgery might have 
occurred during that time period.  It does not appear that 
all of the Veteran's U.S. Army Reserve personnel records have 
been obtained.  

The Board notes that surgery to repair a pre-existing hernia 
condition during service generally is not sufficient to show 
aggravation of a pre-existing condition because the usual 
effects of medical and surgical treatment in service, 
provided to ameliorate a pre-existing condition, are not 
considered service connected unless the disorder is otherwise 
aggravated by service.  See 38 C.F.R. § 3.306(b)(1) (2009).  

However, the Veteran is claiming service connection for 
residuals of his hernia operation and a January 2006 VA 
examination indicates that the Veteran's subsequent 
excruciating pain is probably due to a genital femoral nerve 
injury sustained during the hernia repair operation due to 
chronic scarring of the nerve.  If development of the claim 
on remand demonstrates an injury due to surgery during a 
period of active duty, ACDUTRA, or INACDUTRA, then it may be 
possible that the Veteran can be awarded service connection 
for his claim.

Therefore, in order to fully and fairly consider the 
Veteran's appeal of his hernia claim, VA should attempt to 
ascertain whether the Veteran was serving on active duty, 
ACDUTRA, or INACDUTRA, at the time of his hernia surgery in 
December 2001.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall take appropriate 
steps to secure all of the Veteran's U.S. 
Army Reserve service personnel records 
related to the December 2001 time period, 
including a breakdown of any periods of 
active duty, ACDUTRA or INACDUTRA, through 
official channels or from any other 
appropriate source.  These records should 
be associated with the claims file.  If 
there are no additional service personnel 
records, documentation used in making that 
determination should be set forth in the 
claims file.

2.  The RO/AMC shall take such additional 
development action as it deems proper with 
respect to the claim, including the 
conduct of any other appropriate VA 
examination, and follow any applicable 
regulations and directives implementing 
the provisions of the VCAA as to its 
notice and development.

3.  When the development requested has 
been completed, the case should again be 
reviewed by the RO/AMC on the basis of the 
additional evidence.  If the benefit 
sought is not granted, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


